Citation Nr: 1135601	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

The issue entitlement to service connection for depression on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action is required on his part.


FINDINGS OF FACT

1.  Entitlement to service connection for migraine headaches was denied by a March 1979 rating decision.  The Veteran did not appeal that determination.  

2.  The evidence received since the March 1979 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.



3.  The evidence of record demonstrates that the Veteran currently suffers from headaches that are etiologically related to his active service.

4.  Entitlement to service connection for a sociopathic personality, claimed as a psychiatric condition, was denied by an August 2004 rating decision.  The Veteran did not appeal that determination.  

5.  The evidence received since the August 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as depression. 


CONCLUSIONS OF LAW

1.  The March 1979 rating decision that denied entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the March 1979 rating decision is new and material and the service connection claim for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The August 2004 rating decision that denied entitlement to service connection for a sociopathic personality, claimed as a psychiatric condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

5.  Evidence received since the August 2004 rating decision is new and material and the service connection claim for a psychiatric disorder, claimed as depression, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Claim

The Veteran's original claim of entitlement to service connection for migraine headaches was filed in May 1978 and denied by an RO decision dated in March 1979 on the grounds that the evidence did not show that the Veteran had a current headache disability.  He did not appeal that decision.  Therefore, the March 1979 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran's original claim of entitlement to service connection for a sociopathic personality was filed in June 1971 and denied by an RO decision dated in November 1971.  In April 2004, the Veteran filed a claim for a psychiatric condition secondary to his service-connected right eye disability.  That claim was denied by the RO in August 2004 on the grounds that no new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a sociopathic personality.  The Veteran did not appeal that decision.  Therefore, the August 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Evidence is new if it has not been previously submitted to agency decision makers.  See id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the March 1979 denial of the Veteran's claim of entitlement to service connection for migraine headaches, the evidence of record included the Veteran's service treatment records (STRs) and service personnel records (SPRs), VA treatment records dated from June 1972 to June 1978, and statements from the Veteran dated in June 1971 and January 1979.  The evidence of record at the time of the April 2004 denial of the Veteran's claim of entitlement to service connection for a sociopathic personality, claimed as a psychiatric condition, was essentially identical.

Evidence obtained since the final denials of these claims includes the following:  VA treatment records dated from February 2008 to April 2009, providing further information concerning the Veteran's ongoing problems with depression and headaches, and his contentions that an in-service right eye injury has contributed to his depression; private treatment records from Marnie Edwards, LCSW, detailing the Veteran's problems with depression and his contention that he has suffered from headaches since his time in the military, and from William Mullally, M.D., providing an opinion that the Veteran's headaches resulted from a traumatic injury during his active service; an August 2008 VA neurological examination, also providing an opinion that the Veteran's chronic headaches are the result of head trauma that he experienced during his active service; a statement from the Veteran dated in March 2008; and the Veteran's testimony from his May 2011 personal hearing, providing detailed information regarding the Veteran's contentions surrounding his claims.  



The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate his claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, supra.  At the time of the final March 1979 and April 2004 rating decisions, the evidence did not contain a nexus opinion relating the Veteran's migraine headaches to his in-service head injuries, or provide detailed testimony as to the Veteran's contention that his depression has resulted from his headaches and associated trauma to his right, and from his right eye vision impairment.  Moreover, while the previously submitted evidence did not contain a clear diagnosis for the Veteran's headaches or evidence of a specific psychiatric condition that could be related to the Veteran's active service, the evidence received following these rating decisions provides clear opinions from both a VA physician and a private physician that the Veteran's headaches resulted from in-service head trauma, as well as detailed information regarding a psychiatric disability diagnosed as depression).  Therefore, the Board concludes that the Veteran's claims of entitlement to service connection for depression and for headaches are both reopened.


II.  Service Connection

The Veteran contends that he has suffers from chronic headaches as a result of his active service.  Specifically, he contends that, during service, he incurred traumatic injuries to his right eye, leading to the development of severe headaches.  These injuries include getting hit in the eye by a tree branch while horseback riding and getting hit in the eye by the butt of a rifle after he fired the weapon.  He has additionally contended that his headaches have developed because of his service-connected right eye disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2010).  
	
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").



"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA neurological examination in August 2008.  The examiner diagnosed the Veteran with chronic headaches, describing his headaches as being a combination of post-traumatic and migraine headaches.  He was additionally diagnosed with migraine headaches by Dr. Mullally in May 2008.  Accordingly, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the second required element to establish service connection, in-service disease or injury, a review of the Veteran's STRs reveals that he received treatment for his right eye in August 1968.  The Veteran reported a tree branch struck him in the face.  Moreover, on the Veteran's report of medical history in associating with a July 1968 examination, the Veteran indicated that he suffered from frequent or severe headaches.  The examiner noted that the Veteran had frequent or severe headaches due to an aching sensation around the right eye.  The examiner associated the aching sensation with the Veteran's amblyopia.  In a later March 1969 clinical record, the Veteran reported having pain over his right eye.  On this record, the Board finds that the Veteran's experienced a traumatic injury to his eye and that he experienced headaches during his active service, thereby satisfying the second required element to establish service connection.  See Shedden/Caluza, supra.

With respect to the final element required to establish service connection, a nexus between an in-service disease or injury and a present disability, the first post-service evidence of record pertaining to the Veteran's headache disability is found in a June 1978 VA neurological consultation, where the Veteran complained of having headache and eye pain.  He reported continually experiencing headaches since his time in active service.  The Veteran was later seen by Dr. Mullally in May 2008.  The Veteran reported suffering head trauma while in active service that resulted in an injury to his right eye.  He reported that his headaches were occurring once or twice per week.  After diagnosing the Veteran with migraine headaches, Dr. Mullally provided the opinion that the Veteran's headache problem was a direct result of head trauma suffered while he was serving in the military.  

At his aforementioned August 2008 VA neurological examination, the Veteran indicated to the examiner that he had headaches about two times a week that usually affected the right side of his head and would often radiate to the rest of his head.  He indicated to the examiner that he suffered two traumatic head injuries during his active service.  After diagnosing the Veteran with chronic headaches, the examiner provided the opinion that the Veteran's headaches were caused by his in-service trauma to his head.  Accordingly, the Board finds that the May 2008 opinion from Dr. Mullally and the August 2008 VA examiner's opinion provide the required nexus between the Veteran's in-service trauma to his right eye and his current headache disability.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for headaches.  The foregoing evidence establishes that the Veteran has a current headache disability, and the Veteran's STRs reveal that he incurred trauma to his right eye and that he suffered from headaches while in active service.  Finally, the May 2008 and August 2008 medical opinions provide a medically established nexus between the Veteran's current headache disability and the trauma that he sustained to his right eye during his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for headaches is, therefore, granted.  See 38 C.F.R. § 3.102.

As a result of its decision to grant entitlement to service connection for headaches, and to reopen the Veteran's claim of entitlement to service connection for depression and to remand that claim for further evidentiary development, the Board finds that any failure on the part of VA to notify and/or develop the Veteran's claims pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened.

Entitlement to service connection for headaches is granted.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to service connection for depression on the merits.  Unfortunately, the Board finds that this issue must be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.



The Veteran contends that he suffers from depression that is secondarily related to his service-connected right eye disability and the headache pain that he frequently endures.  He has additionally alleged suffering from a psychiatric condition related to an in-service diagnosis of sociopathic personality disorder.

VA treatment records, dated from February 2008 to April 2009, and private records from a licensed social worker, dated from May 2004 to July 2007, reveal that the Veteran has been suffering from chronic depression for many years.  VA mental health notes dated between October 2008 and April 2009 have indicated that the Veteran has had an adjustment disorder with mixed anxiety and a depressed mood.  

A review of the Veteran's STRs reveals that while horseback riding in August 1968, he incurred an injury to his right eye when he was struck by a tree branch.  Additionally, multiple STRs indicate that the Veteran suffered from right eye and headache pain while in active service.  Moreover, the Veteran was found to have a sociopathic personality disorder, leading, in part, to his medical discharge from service.

At his May 2011 personal hearing, the Veteran testified that his depression began sometime in the early 1970s.  Upon questioning related to the source of his depression, he indicated that he believed his depression was really due to his headaches.  

On this record, it is unclear whether the Veteran's depression may be related to his service-connected eye or headache disabilities, or whether it may perhaps be related to the sociopathic personality disorder that he was found to have during his active service.  As the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Moreover, the Board observes that the Veteran previously submitted an authorization form to request his treatment records from his primary care provider, Dr. Jerry Dubnoff, however records of the Veteran's treatment from Dr. Dubnoff do not appear to have been associated with the claims file.  Accordingly, on remand, the RO/AMC should make an additional attempt to obtain these records.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his depression, and records of his VA care, dated since April 2009, have not been associated with the claims file.  Also, the Veteran indicated at his hearing that he began receiving treatment for a psychiatric disorder in the 1970s at the Boston VAMC.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, on remand the Veteran should be provided notice of the information and evidence not of record that is necessary to substantiate the claim for service connection for a psychiatric disorder on a direct basis, as the letters sent to him in March and August 2008 only addressed secondary service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim for service connection for a psychiatric disorder on a direct basis; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.

2.  Obtain a complete copy of the Veteran's treatment records pertaining to his treatment for a psychiatric disorder from the Providence, Rhode Island, and the Boston, Massachusetts, VA Healthcare Systems, dated since May 1969.

3.  After securing the appropriate authorization form from the Veteran, make another attempt to obtain a complete copy of his treatment records from Dr. Jerry Dubnoff at Harvard Vanguard Medical Associates. 

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the criteria found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for any current psychiatric disorder, to include a depressive disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any psychiatric disorder, to include depression, had its clinical onset during active service or is related to any in-service disease, event, or injury, including the in-service finding that the Veteran's had a sociopathic personality disorder.  In providing this report, the examiner should specifically address the Veteran's contention that he has suffered from depression since the early 1970s.

The examiner must provide an opinion as to whether any current psychiatric disorder, to include any depressive disorder, is proximately due to or the result of the Veteran's service-connected right eye disability and/or headache disability.

The examiner must provide an opinion as to whether any current psychiatric disorder, to include any depressive disorder, is permanently aggravated by Veteran's service-connected right eye disability and/or headache disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


